Citation Nr: 1626748	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-34 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left eye disorder as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, the Board remanded the claims on appeal for additional development.  Pursuant to the December 2013 remand directives, VA obtained outstanding treatment records and obtained a medical opinion regarding the Veteran's claimed left eye disorder.  

Thereafter, in March 2015, the Board denied the Veteran's claims, and the Veteran appealed the March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2016 Joint Motion for Partial Remand (JMR), the Court remanded the Board's March 2015 decision for action consistent with the terms of the JMR.

Notably, in the January 2016 JMR, the Veteran asserted that he contests the denial of his claim for service connection for an acquired psychiatric disorder, to include PTSD, and for service connection for a left eye disorder secondary to service-connected diabetes mellitus.  He does not contest the portion of the Board's March 2015 decision that denied entitlement to service connection for a left eye disorder on a direct basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In the January 2016 JMR, it was noted that the 2011 VA medical opinion upon which the Board relied may not have accounted for all of the Veteran's claimed PTSD stressors.  Review of the record reveals that this opinion does not adequately address all of the Veteran's claimed stressors and another opinion must be obtained on remand.

Additionally, the parties asserted in January 2016 that the Board did not adequately analyze whether the Veteran's left eye disorder was aggravated by his service-connected diabetes mellitus.  Although this matter was addressed previously by VA clinicians, the Board finds that an addendum medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Obtain medical opinions regarding the nature and etiology of the Veteran's claimed acquired psychiatric disorder, as requested below.  The reviewing clinician should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the clinician is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

   (a) First, identify all psychiatric disorders that the Veteran has had since he filed his July 2010 claim for service connection for PTSD.  State specifically whether the Veteran currently has or has ever been diagnosed with PTSD.  In doing so, address the Veteran's reported in-service stressors, to include being run over, being the target of mortar attacks and ground fire, seeing dead bodies, knowing several people who were wounded or killed, and assisting wounded soldiers who required medical evacuation.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the identified psychiatric disorders had onset during his period of active service or within one year of his separation from active service.

   (c) Third, provide an opinion as to whether it is at least as likely as not that the identified psychiatric disorders were otherwise caused or aggravated by his active service.

The reviewing clinician should provide the requested opinions after reviewing the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertaking any necessary studies.

3.  Obtain medical opinions regarding the etiology of the Veteran's claimed left eye disorder, as requested below.  The reviewing clinician should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the clinician is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

   (a) First, identify all left eye disorders that the Veteran has had since he filed his June 2011 claim for service connection for a left eye disorder.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the identified left eye disorders were caused by his currently service-connected diabetes mellitus.

   (c) Third, provide an opinion as to whether it is at least as likely as not that the identified left eye disorders were aggravated by his currently service-connected diabetes mellitus.  In providing this opinion, state whether it is at least as likely as not that the identified left eye disorders occurred sooner or progressed to a greater degree of severity than they otherwise would have due to his service-connected diabetes mellitus.  If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's left eye disability prior to aggravation by diabetes mellitus.

The reviewing clinician should provide the requested opinions after reviewing the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertaking any necessary studies.

4.  After ensuring that the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




